 MAINE APPLE GROWERSMaine Apple Growers, Inc. and Truck Drivers,Warehousemen & Helpers Union Local No.340, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Help-ers of America. Cases 1-CA-16832 and 1-RC-16604January 14, 1981DECISION, ORDER, AND DIRECTIONBY MEMBERS JENKINS, PENELI.O, ANDTRUESDALEOn September 30, 1980, Administrative LawJudge George F. McInerny issued the attached De-cision and Report on Challenges and Objections inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed a brief in answer to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision and Report on Challenges and Ob-jections in light of the exceptions and briefs andhas decided to affirm the rulings, findings, and con-clusions of the Administrative Law Judge only tothe extent consistent herewith.1. The Administrative Law Judge found that Re-spondent delayed recall of Jean Sylvester, LorraineLitchfield, Roberta McAllister, Kelly McAllister,and Arlene Bennett on October 4, 1979, for legiti-mate business reasons. The General Counsel has ex-cepted to this finding, claiming that Respondentfailed to recall the employees in retaliation for theirparticipation in protected concerted activity. Wefind merit in this exception.The record establishes that when Respondentopened for the season on September 10, 1979,1 thepacking department employees approached IvanSmith, Respondent's manager, and, through theirspokesperson, Jean Sylvester, asked Smith for araise. Smith denied the request, and the employeesreturned to work, but Smith testified that the inci-dent had upset him and that he thereafter detectedhostility among the employees.Shortly after the meeting with Smith, the pack-ing department employees delegated two of theirnumber to approach Kenneth Cooper, a member ofRespondent's board of directors, concerning theirgrievances. When these informal overtures failed toproduce a satisfactory response, 14 of the employ-ees drafted and signed a letter of grievances, whichthey sent to the board of directors through Re-All dates are in 1979 unless otherwise indicatedspondent's president, Leslie Boothby. Boothby re-ceived the letter on October 1. On October 2, on aregular visit to Respondent's facility, Boothbyshowed the letter to Smith and Cooper. Smithasked to be permitted to handle the matter himself,but Boothby and Cooper agreed that since theletter was addressed to the board of directors, theboard should consider it at the next regular meet-ing to be held the following week. Smith testifiedthat he was upset by the directors' decision.Prior to the meeting with Boothby and Cooperon October 1, Smith had laid off all the packers.The Administrative Law Judge found, and weagree, that short layoffs were commonly ordered atthis time of year in response to decreased demandfor packaged apples. On October 3, because anorder had been placed by Respondent's broker forapples not yet packed, Smith recalled four senioremployees whom he considered to require minimalsupervision. On October 4, Smith recalled the re-maining laid-off employees, regardless of senioritystatus, except for Sylvester, Bennett, Litchfield,and the McAllisters.On October 4, the employees who had not beenrecalled met with Smith in his office and demandedto know why they were still on layoff status whenless senior employees were working. The testimonyregarding this confrontation was at times vagueand conflicting, but it is clear that the discussionwas heated, that Smith addressed most of his com-ments to the group as a whole, and that he in-formed them that the "agitation" must cease if theemployees expected to retain their jobs.After the October 4 meeting, during the sameafternoon, the employees spoke to Smith individ-ually, either at his office or by telephone, and allreturned to work on October 5 except Sylvester,who, by her own choice, returned to work on Oc-tober 8.In presenting a prima facie case of wrongfulmotive in Respondent's delay in recalling the fiveemployees, the General Counsel demonstrated thatall the employees had, to Respondent's knowledge,participated in the demand for a wage increase andthat one of them, Sylvester, had been spokespersonfor the group. The General Counsel also demon-strated that each employee had signed the griev-ance letter addressed to the board of directors andthat Smith had seen the letter on October 2, theday before he recalled the first group of laid-offemployees.Moreover, Smith himself testified that he hadbeen "very upset" both by the wage demand andthe fact that the employees had confronted him asa group in making the demand and by the decisionof Boothby and Cooper not to allow him to re-254 NLRB No. 60501 DECISIONS OF NA IONAL LABOR RELATIONS BOARDsolve the grievances contained in the letter.2Smithadmitted telling the employees that their "agitatingtalk" was the reason they had not been recalled.The General Counsel contends, and we agree, thatRespondent delayed recall of these employees inorder to punish them for engaging in protected ac-tivity.Respondent maintains, however, that it failed torecall the five employees because they were pri-marily responsible for low productivity in thepacking department and that the delayed recall wastherefore based on legitimate business concerns.Smith testified that three employees-Litchfield,Sylvester, and Roberta McAllister-talked so muchon the packing line that neither they nor the em-ployees who stopped work to listen to them wereable to meet an acceptable level of production.3Contrary to the Administrative Law Judge, wefind that Respondent's asserted business justifica-tion for the delayed recall has not been substantiat-ed. Smith testified that production had been lowfor some time, but that he had never spoken to theemployees about production levels because evenwith low productivity the employees were packingmore apples than were being sold. When demandincreased, Smith did not inform the employees thatproduction must increase, nor did he ever establishpackaging quotas.Moreover, Smith testified that he had nevermaintained or enforced a no-talking rule in thepacking department and that when talking becamea problem his practice was to separate the offend-ing employees and place them at different workstations. Smith admitted that the packers hadalways talked freely and that he had not counseledthe laid-off employees either about talking on the2 One of the grievances mentioned "a definite comnmunicationl blockwith Mr. Smith," and a poor atmosphere i the plant that made the em-ployees fear reprisals.3 Smith testified that he was dissatisfied with the work perfornmance ofLitchfield, Sylvester, and Roberta McAllister alone; that he had tried torecall Bennett hut had been unable to reach her: and that he had failed torecall Kelly McAllister because she lived with her mother, RobertaMcAllister, and "the same phone would call both of them, and I wasn'tready to settle that problem at that particular moment"As to Kelly McAllister, our decisions establish that discriminationagainst an employee based on the union sympathies of a family member isa violation of the Act. See, e.g., Flav-O-Rich. Inc., 234 NLRB 101 , 1015(1978). Because we find that Respondent failed to recall Roberta McAI-lister in retaliation for her involvement in protected concerted activity,we conclude that its asserted justification for failing to recall KellyMcAllister also violates Sec. 8(a)(1).With regard to Arlene Bennett, even if we accept Respondent's justifi-cation that it had tried to recall her for work on October 4. we note thatwhen Smith encountered her in his office on the morning of October 4,he did not invite her to begin work but, instead, remarked that while hehad not previously considered her part of the "group" he would do sothereafter. Because the General Counsel demonstrated that Respondentwas aware of Bennett's participation in protected concerted activities, wefind that Respondent has not carried its burden of demonstrating a legiti-mate reason for failing to recall her before October 5, and we, like Re-spondent, shall include her in the group entitled to relief.line or about their productivity.4Nor had he fol-lowed his past practice of moving their work sta-tions to alleviate the problem.We find that Respondent's statement to its em-ployees that the "agitation" had to cease, coupledwith its unexplained deviation from its normalmethod of disciplining overly talkative employees,establishes its unlawful motivation in failing torecall them on October 4. Accordingly, we con-clude that Respondent violated Section 8(a)(l) ofthe Act by delaying recall of Sylvester, Litchfield,Bennett, and the McAllisters because they had re-quested a raise in wages and had directed a letterof grievances to Respondent's board of directors.In addition, we conclude that Respondent's state-ment that the "agitating talk" must cease constitut-ed, under the circumstances of this case, a threat inviolation of Section 8(a)(l) of the Act, as it intend-ed to interfere with, restrain, and coerce the em-ployees in the exercise of their Section 7 rights.2. The Administrative Law Judge sustained thechallenges to the ballots of six employees laid offfrom Respondent's night shift on or about October24 and informed by letter sent on November 14, 5days prior to the election held in Case -RC-16604, that they would not be recalled for the re-mainder of the packing season. The General Coun-sel has excepted to the Administrative Law Judge'sdisposition of the challenged ballots, arguing thatthe conversion of layoff status from temporary topermanent violated Section 8(a)(3) and (1) of theAct because it was motivated by a desire to pre-clude the employees from voting in the union elec-tion. While we agree with the Administrative LawJudge that Respondent converted the layoff statusfor legitimate business reasons and that the actiontherefore was not unlawful, we disagree with hisfinding that the employees had no reasonable ex-pectation of future employment and, on that basis,his sustaining the challenges to their ballots.In assessing the expectation of future employ-ment among seasonal employees for purposes ofvoting eligibility, the Board considers such factorsas the size of the area labor force,5the stability ofthe Employer's labor requirements and the extentto which it is dependent upon seasonal labor,6theactual reemployment season-to-season of theworker complement,7and the Employer's recall orpreference policy regarding seasonal employees.8' Smith testified that Lorraine I.itchfield. who had worked for Respoln-dent during two presious scasons. had always been one of the worst pro-ducers i the lant but that he had never befoire taken any steps to im-prose her performance.See, e g, Bau,,tr Foods, In, 1() NR1B 690 (1'971See, e g., Klly Brothers Nurseries, In,- 140 NI R 82 (1962)= Sec, e g P (; (;rayo, 128 NLRI 1026 (196))See. e.g, Bauoier Food. Inc., upra.502 MAINE APPLE GROWERSis completely dependent on seasonal labor and thatits labor requirements remain relatively stable fromone season to the next. The record also reveals thatRespondent employs local labor drawn from asmall labor pool, and that the available work forceis further reduced by Respondent's practice ofhiring only nonprimary wage earners in its packingdepartment. Moreover, Respondent's personnel re-cords indicate that a substantial number of employ-ees are rehired each season.The foregoing factors favor a conclusion that thesix employees in question have a reasonable expec-tation of future employment even though their em-ployment was terminated for the 1979-80 season byRespondent's letter. In addition, Smith testified thathe had a practice of recalling old employees, al-though, at another point in the hearing, he testifiedthat employees who did not work to the end of theprevious season lost seniority if rehired. The Ad-ministrative Law Judge interpreted this testimonyto mean that Smith did not initiate rehire of em-ployees who did not finish the previous season andon that basis found that the permanently laid-offemployees had no reasonable expectation of futureemployment. Our decisions establish, however, thatin order to sustain a finding of reasonable expecta-tion of future employment, if other factors are fa-vorable, the record need establish only that the sea-sonal employees are permitted to reapply the nextseason and that some of them are in fact rehired.9Since Respondent clearly permits former employ-ees to reapply for work and in some cases acts ontheir applications,°we find that the six employeeslaid off for the remainder of the season on Novem-ber 14 have a reasonable expectation of future em-ployment and shall overrule the challenges to theirballots.At the hearing, the Union withdrew its challengeto the ballot of Ronald Thompson. BecauseThompson's ballot is now determinative of the re-sults of the election, we shall order that it beopened and counted along with the ballots of thesix employees discussed above.THE REMEDYHaving found that Respondent interfered with,restrained, and coerced Jean Sylvester, LorraineLitchfield, Arlene Bennett, Kelly McAllister, andRoberta McAllister in the exercise of their Section7 rights by threatening them and by failing torecall them on October 4, 1979, we shall order that9 See Kelly Brolhers Nurseries. Inc.. supra.lo In addition to Kathryn Hanning, who as mentioned by the Ad-ministrative Law Judge as a rehired employee, the record discloses thatJane Stevens, Pauline Kirshner, and Debbie Trenoweth were also rehiredemployees who had not worked consecutive seasons since their initialemploymentRespondent cease and desist therefrom and takecertain actions intended to effectuate the policies ofthe Act. We shall order Respondent to make JeanSylvester, Lorraine Litchfield, Arlene Bennett,Kelly McAllister, and Roberta McAllister wholefor any loss of earnings they may have suffered asa result of the discrimination practiced againstthem, with backpay computed in the manner pre-scribed in F. W. Woolworth Company, 90 NLRB289 (1950), and with interest thereon in the mannerprescribed in Florida Steel Corporation, 231 NLRB651 (1977). "AMENDED CONCLUSIONS OF LAWBy failing to recall Jean Sylvester, LorraineLitchfield, Arlene Bennett, Kelly McAllister, andRoberta McAllister because they had engaged inprotected concerted activities and by making athreat that tended to interfere with, restrain, andcoerce them in the exercise of their Section 7rights, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) andSection 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Maine Apple Growers, Inc., Buckfield, Maine, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening employees because of their pro-tected concerted activities.(b) Failing to recall employees because of theirprotected concerted activities.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Make Jean Sylvester, Lorraine Litchfield,Arlene Bennett, Kelly McAllister, and RobertaMcAllister whole for any loss of earnings they mayhave suffered as a result of the discrimination prac-ticed against them, as provided in the section ofthis Decision entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,I See, generally. Isis Plumbing eauring Co, 138 NLRB 716 (1962)Member Jenkins would compute the interest due on backpay in accor-dance with his partial dissent i Olympic Medical Corporation, 250 NLRB14h 1080)503 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its Buckfield, Maine, facility copies ofthe attached notice marked "Appendix."'2Copiesof said notice, on forms provided by the RegionalDirector for Region , after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the challenges tothe ballots of Kathryn Hanning, Wanda Keene,Gail Howard, Kelly McAllister, Julie Jack, SusanKleeburger, and Ronald Thompson in the electionheld on November 19, 1979, in Case -RC-16604be, and they hereby are, overruled.IT IS FURTHER ORDERED that Case -RC-16604be, and it hereby is, remanded to the Regional Di-rector for Region 1 as provided below.DIRECTIONIt is hereby directed that, as part of the investi-gation to ascertain a representative for the purposeof collective bargaining with the Respondent Em-ployer, the Regional Director for Region I shall,pursuant to the Board's Rules and Regulations,within 10 days from the date of this Direction,open and count the ballots cast by Kathryn Han-ning, Wanda Keene, Gail Howard, Kelly McAllis-ter, Julie Jack, Susan Kleeburger, and RonaldThompson, and thereafter cause to be served onthe parties a revised tally of ballots including there-in the count of the above-named ballots. There-after, the Regional Director shall issue the appro-priate certification in accordance with the Board'sRules and Regulations, Series 8, as amended.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing allOrder of the National Labor Relations Board."''APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT fail to recall employees be-cause they have engaged in protected concert-ed activities.WE WILL NOT threaten employees becausethey have engaged in protected concerted ac-tivities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees intheir exercise of the rights guaranteed them inSection 7 of the Act.WE WILL make Jean Sylvester, LorraineLitchfield, Arlene Bennett, Kelly McAllister,and Roberta McAllister whole for any loss ofearnings they may have suffered as a result ofthe discrimination practiced against them, withinterest.MAINE APPLE GROWERS, INC.DECISION AND REPORT ON CHALLENGESAND OBJECTIONSGEORGE F. MCINERNY, Administrative Law Judge:On November 13, 1979, Truck Drivers, Warehousemen& Helpers Union Local No. 340, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen & Helpers of America, herein referred to as theUnion, filed the original charge in Case -CA-16832 al-leging that Maine Apple Growers, Inc., herein referredto as Respondent, or the Company, had engaged in andwas engaging in, unfair labor practices within the mean-ing of Section 8(a)(1) and (3) of the National Labor Rela-tions Act, as amended, 29 U.S.C. §151, e seq., herein re-ferred to as the Act. The charge was amended on De-cember 21, 1979, and thereafter on January 9, 1980, theRegional Director for Region 1 of the National LaborRelations Board, herein referred to as the Board, issued acomplaint alleging that Respondent had violated and wasviolating Section 8(a)(1) and (3) the Act. On January 15,1980, Respondent filed an answer to the complaint deny-ing the commission of any unfair labor practices.Before filing the charge in Case -CA-16832 theUnion had filed a petition in Case -RC-16604 in a unitconsisting of all production and maintenance employeesof the Company. On October 29, 1979, the Union andthe Company entered into a Stipulation for CertificationUpon Consent Election. Pursuant to this stipulation an504 MAINE APPLE GROWERSelection was conducted by the Board's Regional Officeon November 19, 1979. The results of this electionshowed seven votes for the Union, eight votes against it,and seven challenged ballots. The challeged ballots arethus determinative of the results of the election. On No-vember 27, 1979, the Union filed with the said RegionalDirector objections to conduct by the Company affect-ing the results of the election. After investigation the Re-gional Director concluded that the subject matter of sev-eral of the Union's objections was identical to matters inCase -CA-16832; and the status of certain of the chal-lenged ballots raised issues identical with other issues inthe unfair labor practice cases; and, since he had alreadydetermined to issue a complaint in that unfair labor prac-tice case, that the matters raised in these objections andchallenges should be resolved in a hearing before an ad-ministrative law judge together with the issues in theunfair labor practice case.Accordingly the Regional Director, when issuing theabove-mentioned complaint, issued an order consolidat-ing Case -CA-16832 with Case -RC-16604. Pursuantto notice contained in said complaint, and subsequentorders, a hearing was held before me at Lewiston,Maine, on March 26, 27, and 28, 1980, at which all par-ties had the opportunity to present testimony and docu-mentary evidence, to examine and cross-examine wit-nesses, and to argue orally. After the hearing Respondentand the General Counsel submitted briefs, which havebeen carefully considered.Upon the entire record, including my observation ofthe witnesses and their demeanor, I make the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTMaine Apple Growers, Inc.; is a Maine corporationhaving its principal office and place of business in thetown of Buckfield, Maine, where it is engaged in thebusiness of storing, sorting, and packing apples. It annu-ally receives goods and materials valued in excess of$50,000 directly from points outside the State of Maine,and annually ships goods valued at over $50,000 directlyto points outside the State of Maine. The complaint al-leges, the answer admits, and I find that Respondent isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat Truck Drivers, Warehousemen & Helpers UnionLocal No. 340, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundDespite the implications of its name, Maine AppleGrowers, Inc., is not engaged in growing apples, but instoring and packing them. However Respondent doesoperate as a seasonal enterprise because of the nature ofthe product it handles. Within the broad category as aseasonal business there are both functional and temporaldivisions to that business. Functionally, Respondent op-erates both as a storage facility and as a packer. Somecustomers use these facilities both for storage and pack-ing of their crop, while others, and this will become sig-nificant later, use the storage but remove and pack someor all of their own fruit.In addition to this division of Respondent's functions,the season is divided into three parts, the "fall-pack,""regular storage," and "controlled atmosphere" or "CA"seasons.The first division begins in September when the applesare picked and moved by the growers into the ware-house. As the apples are picked they are placed by vari-ety into large bins containing 15 bushels or boxes.2These bins are recorded by variety and grower and thenare placed in storage by Respondent's employees. At thistime, early in the season, the work of storing and pack-ing goes on simultaneously. According to the Company'smanager, Ivan Smith, this is a busy and hectic time be-cause of the need to store the crop, and at the same timepack as much as possible because of favorable marketconditions, and because apples packed in this fall-packseason do not require expensive storage. Thus, duringthe fall-pack Respondent hires as many packers as it canfit into its packing room to pack as much fruit as possi-ble.The fall-pack runs until about the end of October, bywhich time the growers have moved almost all theircrop into the warehouse and the market demand hasslacked off. The packing operation then begins to useregular storage fruit. This type of storage is basically re-frigerated storage where apples, depending on variety,are stored in rooms where a temperature range of 32 to36 degrees is maintained. Business is not as good duringthis season except that Smith indicated there was someincrease on account of the Thanksgiving and Christmasholidays.Packing of regular storage continues until about themiddle of January when the first of the controlled atmo-sphere apples are ready to be used.3Controlled atmo-Respondent was once organized as a growers' cooperative, but sometime prior to the events of this case became a corporation All of theshareholders, however, are growers. These shareholder-growers are enti-tled to reserve storage space with Respondent proportionally to theshares each owns. There are 17 shareholders, all of whom use the storagefacility, and there are other growers using the facility who are not share-holders. The day-to-day operations are run by Manager Ivan Smith, butpolicy decisions are reserved to a five-person board of directors whichmeets monthly Two of the directors, Leslie Boothby, who is also theCompany's president, and Kenneth Cooper, figure in the facts of thiscase.2 It is curious to relate, but no one at this hearing was able to define a"bushel" except to say that a bushel was the quantity of apples whichwould fill a "standard eastern apple box." A couple of these were used tobring documents into the hearing and it appeared to me that they mea-sure about IR by 12 by 12 inches. This, then, is the basic trade unit dis-cussed in the hearing and mentioned in the exhibits.3 There is, apparently, some sort of law or regulation which providesthat these apples must remain in a controlled atmosphere for at least 90days505 I)ECISIONS OF NATIONAL, LABOR RELATIONS BO)ARDand by the replacement of oxygen in the storage facilitieswith nitrogen to retard the ripening of the apples and toprevent rot. This permits the packing and sale of freshfruit on a year-round basis. At Respondent, however, allof the apples in its CA rooms are packed and sold gener-ally by the end of June.There is, I understand, some overlap in these threesubseasons, depending on the size of the crop, demand,and other factors, but this is generally as it was describedon the record of this hearing.The Company employs a varying number of packersduring the period from September through June.4Tradi-tionally all of the packers are women, and there is someevidence that none of these women are the primarywage earners in their families. Before the introduction ofa grading machine about 5 years before the time of thishearing, the packers were paid on a piece-rate basis de-pending on the number of boxes they filled, but after thegrader was purchased they were paid the minimum wagerequired by the Fair Labor Standards Act.Employment arrangements at the Company are in IvanSmith's words, "loose." As manager, Smith handles allhiring, firing, and any disciplinary actions. There is,however, something of a pattern in the hiring process.Smith testified that jobs were not guaranteed fromseason to season. As he put it, there "has been no pastagreement that they are automatically coming back." Headded, however, that they have in the past, so it hasbeen "a tradition," as the opening of the season ap-proached, called the employees who had been workingat the end of the previous season and asked if theywanted to return. An analysis of the Company's payrollrecords submitted in evidence here shows that to betrue.5Of 12 employees on the payroll as of May 22,1977, the last full payroll for the 1976-77 season, 8 ap-peared on the first full payroll of the 1977-78 season, theweek ending September 11, 1977. The payroll for theweek ending June 4, 1978, showed 22 names, and 15 ofthese appeared on the payroll for the week ending Sep-tember 17, 1978. The payroll for the final full week ofthe 1978-79 season showed 17 employees and 13 of thoseappeared on the first full payroll of the 1979-80 season.The payroll records also show considerable turnover.There seems to be a cadre of regular employees. Of the12 employees listed on the May 22, 1977, payroll, 7 stillwere employed as of September 16, 1979. Beyond thisgroup there are others who work for varying periods oftime within the work year, and some who appear for afew weeks and then are gone. Thus, as Smith testified,he calls only the employees who were working at theend of the season, and fills his roster through new appli-cants.4 While the bargaining unit in the stipulation is described as "all pro-duction and maintenance employees," and there is evidence that therewere others in this category, the facts in this case concern exclusively thepackers.I In reviewing these records I note that there is no breakdown be-tween packers and other bargaining unit employees. Thus, in making mycomputations I have eliminated the names of Ivan Smith, the manager,and Meredith Thompson, the bookkeeper, and counted all the othersThe fact that a few of these are evidently part-time workers is not reallymaterial.Smith also utilizes a rough-cut, highly personalized se-niority system in implementing the frequent in-seasonlayoffs. He indicated, and the records bear out the fact,that it does not take long for an employee to become"old help" or to acquire seniority. Thus I year of steadywork would give an employee, under Smith's system, theright to be called back for the next season. However, thisseniority can be broken rather easily. An employeenamed Kathy Hanning had worked off and on for about9 years, but she declined an offer to return from a layoffin January 1979 and was not called back in September.6With this background, which I think is necessary foran understanding of the nature of the business and someof the Company's practices, I turn to the substantivefacts.B. The October 4, 1979, IncidentThe 1979-80 fall-pack began on September 10, 1979.On that day there were 21 employees on the payroll, in-cluding, as I have noted, 13 who were on the final pay-roll for the 1978-79 season. At some time during thatday the packers got together and agreed that they wouldask Ivan Smith for a raise in wages. Employee Jean Syl-vester was chosen as spokesperson but they all ap-proached Smith as a group. Sylvester asked if it was pos-sible for them to get a raise, and Smith said no. Whenasked for a reason Smith explained that the Companywas a minimum wage employer; that the Company didnot hire primary wage eartners; and that the employeeswere eligible for unemployment compensation, whichwas not true in other shops.This conversation ended there but the matter did not.Smith testified that he was upset because the employeeshad approached him as a group. He also noted a hostileattitude toward him after this incident on the part of thepackers. The employees, in turn, did not let the matterrest there. They met again after Smith's refusal to grantthem a raise and decided to have one of their number,Roberta McAllister, call Kenneth Cooper, one of the di-rectors of Respondent. She called Cooper and asked himif he could arrange for them to attend a board meetingand talk to the directors about a raise. He said he wouldsee what he could do and would get back to her. Henever did. McAllister mentioned this conversation and itslack of results to Gail Howard, another employee.Howard volunteered to speak to Cooper if she saw himat church the next Sunday, September 23.7 She did soand Cooper informed her that he had not returnedMcAllister's call because his understanding was thatSmith was going to talk to her and get a list of employeegrievances.Smith did not ask McAllister for a list of grievances,so on September 27 the employees made up a list of theirgrievances. Jean Sylvester wrote it out in longhand andthey mailed it to the board of directors.8The list ofShe did call Smith, however, and was rehired The circumstances ofthis and of Arlene Bennett's "resignation" will be discussed below.All dates herein are in 1979.' The list was sent, certified mail, t Century Elm Farms, Inc., whichapparently is Boothby's place of business since he identified the letter asContinued506 MAINE APP'LE GROWERSgrievances was headed, of course, by wages, but also in-cluded complaints about the fumes from a forklift in theshop, the lack of heat in the shop, lack of adequatecleanup time, and several safety items. They also ex-pressed concern about the lack of satisfactory communi-cations between Smith and themselves. They mentionedtheir fear that they would be "harmed" or laid off be-cause of the atmosphere in the shop. The letter wassigned by 14 of the 21 employees.The letter was postmarked September 28 and appar-ently was received by Boothby on October 1. The em-ployees were under the impression that the board of di-rectors met on the first Tuesday of each month, whereasthe meeting was in fact scheduled for the second Tues-day. Thus Boothby took the letter with him the nexttime he took a load of apples to the company warehouse.He met there, informally, with Smith and Cooper.9Smith specified that this meeting occurred on October 2,which is consistent with Boothby's testimony, althoughthe latter was unclear on the date. In any event the twodirectors and the manager discussed the letter. Smithurged them to let him handle the matter, but the direc-tors felt that since the letter was addressed to them theywould discuss it at their next regular meeting on the fol-lowing Tuesday. Smith admitted that he was "veryupset" by the letter, particularly because he did not needthis kind of aggravation at this time of the year when thecrop was coming in, and the pace was somewhat franticin the shop.' In the meantime, during the previous week, Smith de-termined that there was too much packed fruit on handso he determined to lay off the packers for a week inorder to clear out the surplus. According to Smith thiswas something that happened every year. Accordinglyall of the packers were laid off effective Monday, Octo-ber 1.I generally found Smith to be a credible witness. Hisappearance was candid and forthright and he made noeffort to dissemble or dodge questions, even though, aswhen he admitted being very upset over the September27 grievance letter, his testimony sometimes was con-trary to Respondent's interests. Further, his statementsmay be verified by reference to the production and pay-roll records submitted in evidence. On this layoff, for ex-ample, the payroll records show that all of the packerswere laid off on October I and 2. The payrolls for previ-ous years show similar layoffs in roughly the same timeperiod. In the 1976-77 season the packers worked 4 daysin the weeks ending September 26 and October 3, andonly 2 days in the week ending October 10. In the 1977-78 season there was a 2-day layoff in the week endingOctober 9. In the 1978-79 season the employees workedshort weeks from the week ending October 8 throughNovember 12.During this week, Smith testified, the Company'sbroker called and ordered some apples which had nothaving been received by him. The return address on the letter was thatof another employee, Geraldine Gammon.e Apparently Cooper's presence at the warehouse at that time was co-incidental.0o He stated that he did about 40 percent of his annual work duringthe few weeks at the beginning of the seasonbeen packed. Smith agreed, and, on Wednesday, October3, he called back four of those he considered his senioremployees. For October 4 Smith called back the restof the packers except for five, Roberta McAllister, herdaughter Kelly McAllister, Jean Sylvester, LorraineLitchfield, and Arlene Bennett.The employees got wind of this. Sylvester testifiedthat she called Smith on the afternoon of October 3 andasked him why she had not been called back. He repliedthat he guessed she knew why. She then said that hecould not call lower-seniority employees back beforemore senior employees. He said that he guessed shewould find out that he could. With that she told him thatthey would see about that, and hung up the telephone.Kathy Hanning testified that Smith called her on Oc-tober 3 to come back to work the next day. She addedthat Smith told her there were going to be some changesand that some of the "girls" were not coming back "be-cause of the trouble they had caused." These "girls"were Lorraine Litchfield, Jean Sylvester, and RobertaMcAllister.With this information the packers met in a group onthe evening of October 3 at Jean Sylvester's house.12They discussed the layoff and decided that they neededsome kind of protection and representation. They deter-mined that they would try to get a union in, and Han-ning's husband called Adelard LeCompte, a Teamstersrepresentative, and a meeting was set up with him forthe following night at Hanning's house.On the morning of October 4 the five employees whohad not been recalled went to Respondent's office topick up layoff slips, which they needed to collect unem-ployment compensation, and, I suspect, to confrontSmith as well. They picked up their layoff slips and didengage in a discussion with Smith. There is very littleconsistency in the several reports of this meeting by theemployees who testified about it. Sylvester rememberednothing, she was upset. Bennett stated that Smith said toher at the beginning of the meeting that she was "not in-volved in this," and that he had tried to reach her on theday before to call her back. She did not remember toomuch more, but said she had done some "yelling" andwas upset. She denied that she had quit during the meet-ing, but did admit that she had said that it was not doingany good to talk and that she "would wait outside forthe girls." She then walked out.In contrast to these witnesses, who displayed a seriouswant of memory on this important incident, Kelly McAl-lister testified that the five employees went in as a groupand Smith asked them to sit down and he would discussthe matter with them. When they started to ask why" The payroll for that date shows that these employees were Char-lotte Bradeen, who had, as shown on the September 27 grievance letter,25 years with the Company; Jane Stevens, 18 years; Pauline Kirschner, 8years; and Debbie Trenoweth, almost 4 years This accords with the se-niority claimed by each employee who signed the September 27 letterexcept that Kathy Hanning claimed 9 years As I have noted above,however, Hanning had not worked a full season in 1978-79 and thus, ac-cording to Smith's rule-of-thumb seniority system. was not entitled tothat seniority.12 All of the packers were there except for Jane Stevens, Cynthia Ste-v'ens, Pauline Kirschner, and Charlotte Bradeen507 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlow-seniority workers were working and they were not,Smith told Bennett that he did not think she was in thegroup but he guessed that, from the way she was acting,she wanted to be. He also told Kelly's mother, RobertaMcAllister, that she was unproductive; he told Jean Syl-vester that she had a bad attitude; and told Kelly McAl-lister that she was "just an unfortunate member of thefamily." At the conclusion of this meeting Smith askedKelly McAllister and Lorraine Litchfield to remain. Hetold Kelly that she was a good worker and he wanted tokeep her there, and that he liked Lorraine's personalityand wanted her to stay. He said he was not yet decidedabout the others.Roberta McAllister corroborated her daughter withrespect to what Smith said to Bennett and Kelly, butadded that he said that she, Roberta, spent too muchtime talking and not enough time working, and, further,that talking had a harmful effect on productivity. He saidthat productivity was substantially down in comparisonto what he expected. This had been going on for sometime and he felt he had to do something about it in orderto retain productivity.Three of the employees made reference to the Septem-ber 27 letter. Sylvester said that Smith pulled the letterout of a drawer and waved it around, saying that theletter was not going any farther than him. Kelly McAl-lister did not say that she saw the letter, but she did tes-tify that Smith said that Charlotte Bradeen should nothave signed it because she was a "floor person"13andshould have come to him, or told him about it, when"they first started it." Roberta McAllister said that Smithhad the letter but said that the letter had nothing to dowith why they were there.There are several postscripts to this meeting which arerevealing of the real reason for the failure to call the fiveemployees back and the motives behind the meetingitself. Sylvester testified that she called Smith later in theday and said that she wanted to talk to him about 4:30.He agreed and she came to the company office thatafternoon. She told Smith that she wanted to come backto work. He replied that her negative attitude was caus-ing problems in the shop. He continued that he knewthat she had problems at home but he did not want herbringing them into work with her. Finally, he added thathe did not want any more "agitation out there."'4Bennett also called Smith later in the day on October4. She apologized for "yelling" at the meeting that morn-ing, to which he replied that they had "burned a lot ofbridges" that morning, and that he did not know wheth-er she would be working again. He then modified this to"maybe," and finally told her to come in in the morning.The next day Smith told Bennett again that he had notintended her to be in the group that were laid off. Theytalked about Sylvester, and Smith said that Sylvester wason the verge of a nervous breakdown, and that her nega-tive attitude was causing a lot of tension at work. Smithadded that things would be a little tense for a while but:1 Bradeen described herself as a "floor lady" but there is no indica-tion that she exercises any supervisory functions. The payrolls show thatshe was receiving 45 cents more per hour than most other employees.14 Sylvester did not return to work until October 8 but that was due toher own choice not to come in on Friday, October 5.in a week or two things should be back to normal. Healso said that the agitation had to stop, that next time itwould not be a layoff slip, they would be "done." Ben-nett returned to work on October 5.Roberta McAllister testified that she, too, called Smithlater on the afternoon of October 4. She did not go intodetail about this conversation but stated that he told herto come in in the morning and they would talk and"maybe" she could go back to work. She did go to workon the next morning, October 5, but she was not askedabout any "talk" with Smith on her return on that day.Smith testified about problems that he encounteredwith employees' talking and about low productivity. Heoutlined things that he had done in the past, such asmoving employees around or separating them to cutdown on what he considered disruptive or "agitating"talk. He did admit that everybody talked all the time.According to Smith, Sylvester dominated the conversa-tion when she talked, to the point where those withinearshot would stop work entirely. This situation wasworse in 1979 than before, and Sylvester had a negativeattitude as well. Lorraine Litchfield had an "incontrolla-bly bubbly" personality, in Smith's opinion and she wasone of the lowest producers in the shop. He said that hehad mentioned her talking to her, but had never givenher a warning. Smith found Roberta McAllister, to befriendly, but given to too much talk. He had never givenany warnings or suspensions to anyone for talking, up toOctober 4.Smith testified that he had a "very serious" productionproblem. He had noted it earlier but had not actedsooner because even with what he considered low pro-ductivity the employees were producing more than theCompany's broker was selling. He had thought aboutthis for a week or two, and, then, on October 3, he de-cided to take steps to correct this production problem.That afternoon he had a "heated" discussion with Syl-vester in which he told her she was having too muchconversation and not enough production. He also ad-mitted talking to Hanning that afternoon but denied thathe told her that four or five employees would not becoming back. Finally, Smith stated that Bennett hadwalked out of the meeting after announcing that she quit.In the October 4 meeting, Smith testified that he dis-cussed excessive talking and told the employees that theywere spending too much time looking at each other in-stead of packing apples. He admitted that he talked about"agitation" but defined that word as meaning excessivetalking, tying this in with the hostility he felt in the shop,due to the fact that he had denied the employees a raise.It is difficult for me to analyze the evidence on thismeeting. Sylvester admitted to being upset and remem-bered only Smith waving the September 27 letter. Ben-nett was scarcely more instructive, admitting also tobeing upset and "yelling," eventually walking out of themeeting. Accordingly, I do not credit their version ofwhat happended at the October 4 meeting.Neither Smith nor Roberta McAllister, both of whomappeared to me to be candid and truthful witnesses, wasasked in detail about the events of that morning. Theirtestimony thus can be characterized as vignettes, rather508 MAINE APPLE GROWERSthan a whole picture of the meeting. Kelly McAllister,who also appeared to me to be a credible witness, couldadd little more to the testimony of her mother and Lor-raine Litchfield did not testify at all. 15As a result, I infer and find that Smith called the em-ployees, or they had called him, into the October 4 meet-ing, and that he spoke mainly about productivity and ex-cessive talking. I find that the September 27 letter wasmentioned but that Smith stated that the letter was notwhy they were there, and that Bradeen, as a floorperson, should not have signed it. I infer further fromthe testimony of Sylvester, Bennett, and particularly thatof Smith that the meeting was loud and stormy, and thatBennett walked out after announcing her intention toquit. I do not find that Smith told Kathy Hanning onOctober 3 that four or five employees would not becoming back to work. There is no evidence, and I do notfind that Smith told an unnamed employee on October 3that she, the unnamed employee, was part of the groupthat wanted the Union.'6Further I do not find thatSmith said on October 4 that he did not know whetherhe would call the laid-off employees back to work, orthat he did not like the way some of the packers ap-proached him as a group.Smith may have told the employees that he was teach-ing them a lesson, and he certainly did tell them on Oc-tober 4 that he wanted the "agitation" to stop. In analyz-ing these statements, however, I must consider Smith'smotive, whether the statements were made, as he said,because he was concerned about production and talking,and he considered talking to be agitating; or whetherthese actions were the result of his concern over the em-ployees' concerted activity in approaching him for araise, and then, after being rebuffed, taking their case tohis superiors.The question under consideration is not, of course, alayoff as alleged in the complaint herein, but the recallfrom a layoff which had already been effected. As I havefound above from Respondent's payroll records, and asadmitted by Jean Sylvester in her testimony, layoffs atthis time of the year are commonplace. There is no evi-dence that the layoff itself was discriminatorily motivat-ed, and it was ordered before the employees wrote theirletter or mailed it to President Boothby. Thus I find thatthe layoff was ordered for legitimate business reasons.The payroll records show that all of the packers werelaid off on October I and 2. On October 2 the letter ap-parently was brought to the warehouse by Boothby andhe, Cooper, and Smith discussed it. Smith testified thathe was "very upset" by the letter, and, presumably, bythe fact that Boothby and Cooper decided that Smithshould not handle the matters raised by the employees.On that same day, despite his concern over the letter,Smith testified that he received orders from Respond-ent's broker for additional quantities of apples, and hecalled back four employees for work on October 3.Those four employees had all signed the letter.Then, on October 3, Smith testified that he decided todo something about his concern over productivity by notcalling back certain employees. I have examined Re-spondent's production records, and it appears that Smithdid have cause for concern. Whatever the reason; thehostility Smith felt in the shop; the presence of a "worth-less" employee whose function apparently was to supplyapples to the packers; or the presence of new employees;the production figures show a sharp decline. I havetaken Respondent's figures, and, using the number ofboxes packed divided by the number of packer days, ar-rived at a number of boxes packed per packer. Eliminat-ing the first 3 days admitted by Smith to be unrepresen-tative, I find the following:Packer o. vg. perdays 17packed packer13 12-1/214 13-1/215 817 1318 1519 1520 1524 1225 1526 11-1/427 11-1/428 11-1/4871 69.7836 61.9700 87.5762 58.6876 58.4883 58.9788 52.5687 57.3869 57.9808 71.8756 67.2698 61.3Smith testified that as a general rule he expected aproduction level of 60 boxes per day from each packer.It is evident from these figures that, while there wassome improvement after September 25, there was someproblem which was interfering with the figures. If Smith,from his own observation of the workplace and thepackers, assigned blame for this problem to three of thepackers, Sylvester, Litchfield, and Roberta McAllister,there is no evidence to show that he was incorrect.There is no disagreement that Smith told Arlene BennettIs Meredith Thompson, the Company's bookkeeper. and a witness tothe meeting, was no help as she remembered nothing about it'6 As far as can be determined from the record, the Union was notmentioned until the meeting at Sylvester's house on the evening of Octo-ber 3'' These figures are derived by dividing the actual number of packersby 8 hours [he plyr)saro shtos that there ,sas no ortine orked by thepackers dring this period509 DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the morning of October 4 that she was not part of"the group," that he had tried to reach her the daybefore, and she could go right to work. He also toldKelly McAllister that she was an "unfortunate memberof the family" which Kelly, and I, took to mean that hewould have called her back but for the fact that shelived at home with her mother, and he was not going toput the mother back to work at that time. Thus there isno question about the makeup of the group, and from themeeting of October 4, and the subsequent meetings, thatSmith was concerned only about these three women.There seems little question but that all three of theseemployees participated in the meeting with Smith onSeptember 10. Sylvester acted as spokesman for thegroup in an action that certainly constituted protectedconcerted activity. Subsequently, Sylvester actuallywrote the letter of September 27, and Litchfield and Ro-berta McAllister signed it. There is no evidence, howev-er, that Litchfield or McAllister participated to anygreater or lesser extent in this concerted activity thanany of the other packers, including Bradeen, Kirschner,Stevens, and Trenoweth, who were identified by Sylves-ter as being at the September 10 meeting, who signed theSeptember 27 letter, and who were all called back onOctober 3 according to Smith's seniority system. Ofthose who were called back on October 4, GeraldineGammon had used her name and address as the returnaddress on the envelope containing the September 27letter, and had signed it. Others who signed and werecalled back on October 4 were Betty Boucher, KathyHanning, Wanda Keene, and Gail Howard. Other thanSylvester's activities, there is no indication that any ofthese employees did anything, or participated in activitiesother than those described, in relation to the request fora raise or the September 27 letter. In Sylvester's casethere is no dispute that Smith did not point to her activi-ties in the shop, but attributed her difficulties to "prob-lems at home."It does not, then, appear to me, particularly in the ab-sence of any evidence showing hostility or animus bySmith toward the legitimate activities of the employees,that the General Counsel has shown by a preponderanceof the credible evidence, that Smith's failure to recallSylvester, Litchfield, Bennett, and the McAllisters was inretaliation for, or to discourage, the employees' concert-ed activities. None of the facts either before or after theevents of October 4 reveal the slightest inclination on thepart of Respondent either through Smith or the direc-tors, to use unlawful means to deter concerted, and laterunion, activities by its employees.C. The Speeches to EmployeesContinuing the chronology of events at Respondent'sshop, the employees met on the evening of October 4, atKathy Hanning's home, with Adelard LeCompte. Therethey signed cards for the Union, and, on October 5, Le-Compte wrote to Smith requesting recognition as thebargaining representative of Respondent's employees.Concurrently, LeCompte filed the petition in Case 1-RC-16604 with the Board's Regional Office.On October 15 Respondent established a night shiftand assigned Bennett, Keene, Hanning, Howard, andKelly McAllister to that shift. According to Smith thenight shift was started because of a problem encounteredby two growers, some of whose apples had developedproblems with either "russet" or "rust." It was impossi-ble to process these apples in regular production becauseso many had to be culled, and the shop floor was toocrowded during the day to permit this task to be per-formed at the same time as regular production. Therewere 5,000 to 7,000 boxes to be sorted, with approxi-mately 30 percent to be rejected and put into bins fromwhich cider is made, and the remainder to go back intocontrolled atmosphere storage. Smith used his senioritysystem as the basis for selecting those assigned to thenight shift. As noted above, he did not consider Hanningto be a senior employee because of her breaks in service,and he considered that Bennett had lost her seniority byquitting during the October 4 meeting.'8The night shiftworked two nights during the week ending October21.'9 The five employees on the night shift were joinedon October 22 by two new employees, Julie Jack andSusan Kleeburger. They worked three nights in thatweek, and on September 24 Smith told Bennett that theywould finish that night. They were laid off and Smithwould let them know when there was more work avail-able. Bennett was returned to the day shift, and Keene,Hanning, Howard, Kleeburger, Jack, and Kelly McAllis-ter were laid off.On the following Monday, October 29, representativesof the Union and the Company met at the Board's officein Boston and agreed on the terms of the Stipulation forCertification Upon Consent Election in Case 1-CA-16604. Smith was in attendance for the Company. Henoted there the presence of Hanning, Howard, and KellyMcAllister, assuming that because they were sitting withthe union representative they were on the Union's side.On November 7 the employees were assembled in thework room, and they were addressed by Respondent'sattorney, Stephen P. Beale.20At this meeting Bealestated that he was going to outline the Board's electionprocedures for the employees. He did so, then told theemployees that his next comments would be in favor of18 I have found that she did in fact quit, but then was rehired the nextmorning. There is no allegation in the complaint concerning the senioritysystem, or Smith's implementation of it in this instance." The day shift worked only 2 days that week.20 This is not alleged in the complaint to be a violation of law. Beale'sspeech was alleged in the objections filed by the Union to be one groundfor setting aside the election. This specific objection was later withdrawnby the Union with the permission of the Regional Director. I would ordi-narily make no findings on this issue but for the fact that the GeneralCounsel moved, near to the conclusion of this hearing, to conform thepleadings to the facts. On being questioned the General Counsel statedthat the purpose of this motion was really to include as a violation ofSec. 8(a)(l) of the Act certain statements of Boothby made at a meetingon November 16. Contrary to General Counsel's assertion in his brief, hedid not move to amend the complaint itself. Although I stated at onepoint in this record that I was denying such a motion, the record showsthat a motion to amend the complaint was not made I reaffirm my denialof the motion to conform the pleadings to the facts. In my opinion it isimproper and unfair to attempt to amend the complaint by means of amotion intended to remedy technical distinctions between the pleadingsand the proof However, the granting of that motion would open up thisNovember 7 incident as well to the possibility of findings of further vio-lations of law. Accordingly, I will make findings on this issue in case myruling is later reversed510 MAINE APPLE GROWERSthe Company. He proceeded to discuss economic andunfair labor practice strikes.I do not credit the testimony of Sylvester that Bealeasked them if they had all heard of Jimmy Hoffa, andthat he stressed violence accompanying a strike, "two byfours" through the windows of cars, slashed tires "andso on." Nor do I credit the testimony of Bennett thatBeale talked "mostly" about strikes. No one else clearlyrecalled what Beale said, although Charlotte Bradeen re-called that Bennett was the person who brought up thequestion of replacements for economic strikers, and shedid say that "everyone" was talking about what wouldhappen in a strike. Pauline Kirschner testified that Bealehad brought up the fact that there was a strike at atrucking company called Sanborn's in which the Team-sters was involved, but that he said only that he had anewspaper article which anyone could read.I cannot find from this rather vague testimony thatthese remarks constituted a violation of Section 8(a)(l) ofthe Act. There was no clearly established threat orpromise of benefit. Apparently the employees joined inand asked questions and participated in discussions, butthere was no indication of intimidation, coercion, or un-truthfulness in the evidence on this meeting.On November 16 there was a second meeting in theshop, again attended by all the employees who wereworking that day.2' At this meeting Leslie Boothby, thepresident, Kenneth Cooper, a director, and Beale, allspoke to the employees.There is no real dispute about this meeting. There maybe some disagreements about what Beale said toBoothby, but these have no relation to the essential facts.Boothby spoke first, introducing himself and telling themthat the directors had received the September 27 letter,but could not answer it because, before they met on Oc-tober 9, they also received the demand for recognitionfrom the Union. He went on to talk about the forklift,one of the subjects of the September 27 letter, and toldthe employees that the Company had been trying to geta second-hand electric forklift since the mid-August di-rectors' meeting.22Boothby also said that none of theother things in the letter seemed impossible "for us towork out between ourselves," and added that, therefore,he saw no reason for the intervention of the Union, andurged the employees "to vote no for the Union."Kenneth Cooper spoke briefly and told the employeesthat the timing of the letter was poor, in regard towages, mainly because business conditions were unsure,and that January would be a better time to discusswages. Beale also spoke about the adjustments to wagesin January due to the increased minimum wage mandat-ed by the Fair Labor Standards Act.I can find no violation of law in Boothby's statementthat the Company could not act on the September 27letter because of the intervening demand for recognitionby the Union. The precedents in this kind of situationseem to say that the employer, when faced with ademand for recognition, or a petition for an election,21 The payroll record shows that all the packers who were not onlayoff status on that day were actually working22 The minutes of the August 14, 1979, directors' meeting shosw thatthis statement was accurate.should not vary its procedures merely on that account.If, for example, a wage increase is due employees underan established employer practice, it has been held to bean unfair labor practice to fail to grant such increasessolely because of the presence of the Union. It has beenheld to be an additional unfair labor practice for manage-ment, then, to blame and place the onus on the union forthe fact that the employees did not receive their accus-tomed increase. KDEN Broadcasting Compary, a whollyowned subsidiary of North American Broadcasting Compa-ny, Inc., 225 NLRB 25 (1976).Here the complaint does not allege that the Company'sfailure to follow its usual practice is a violation of law,but does allege that Boothby's statement to employeesthat Respondent had not answered the employees' letterof September 27 does violate the law. However, there isno benefit occurring here. There is no evidence that theemployees had, ever before, submitted such a letter, orattempted to negotiate with their employer in that way.Thus they were denied no benefits, and the Company'srefusal in the face of the Union demand for recognitionwas correct in not dealing, at that point, with the em-ployees individually or as an ad hoc group about griev-ances.The complaint further alleges that Cooper's remarkabout September being a bad time to discuss wages is aviolation of law. Again I do not agree. It seems fromCooper's remarks that he was merely restating for theseemployees the practice in the industry to talk aboutwages after the uncertainties of the harvest and the holi-day season are over. Additionally I note Smith's testimo-ny that adjustments at Respondent take place in Januarywhen the minimum wage customarily rises, and adjust-ments are made to others working above the minimum.There were no implications of threats or promises inCooper's statements and I cannot find these statements tobe other than an exercise of free speech protected bySection 8(c) of the Act.As I have noted above, the General Counsel attemptedat the close of the hearing to amend the complaintthrough a motion to conform the pleadings to the proof.I have further noted my disapproval of the use of thismethod in the prosecution of unfair labor practices. ThusI denied the General Counsel's motion and there is nofurther allegation in the complaint concerning the No-vember 16 meeting.23D. The Conversation of Layoff StatusOn October 24, as has been described above, the nightshift at Respondent's plant was terminated and six of thepeople formerly employed on that shift were laid off. Atthe time of the layoff Smith expected that the employees:' In case I am reversed by the Board on this point I note further thatI have relied for my findings as to the November 16b meeting on thecredible testimony of Boothby I found the versions of this meeting rlaled by employees to be vague and inconclusive, and marked by a confu-sion as to just what Boothby said On the basis of these findings I wouldnot find violations of Sec. 8(a)(1) in Boothby's remarks on the forklift oron he comments on the grievance letter The forklift had been autho-rized long before the events of this case, and Boolhhy's generalized com-ments on grievances cannot be taken to be an agreement to adjust thosegrievances. or a promise of any benefits511 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho had been laid off would return in mid or late No-vember for the holiday season. He told Gail Howardthat there would be 4 or 5 weeks' work from late No-vember to early January when they opened the con-trolled atmosphere rooms. He did not feel that therewould be any work during the controlled atmosphereseason for these laid-off employees, but, at the end ofOctober, there were 35,000 to 37,000 boxes in regularstorage to be packed by approximately January 20.Smith's estimates were based on several factors. First,the crop in 1979-80 was substantially larger than that in1978-79, 157,159 boxes against 121,531. Second, one ofRespondent's stockholder-growers, Thaine Eastman, hadinformed Smith that he was building his own storage andpacking facility, and that he would be withdrawingabout 9,400 boxes from controlled atmosphere storage topack himself. This reduced the number of bushels to bepacked by Respondent during the controlled atmosphereseason to 61,164 boxes. Thus Smith could estimate in Oc-tober that he would not require the services of the laid-off employees during the controlled atmosphere season.Third, while he was aware of Eastman's construction ofhis own warehouse, Smith was convinced that the newfacility would not be ready during the regular storageseason from mid-October until January. Thus he rea-soned that the 12,000 to 13,000 boxes of Eastman applesin regular storage would all be packed by Respondent,and there would be work for at least some of the laid-offemployees during this regular storage season. To Smith,then, his statements to Gail Howard were based on fig-ures that he had available and his reasonable expectationsof the amount of work that had to be done.Eastman's storage and packing facility, however, wascompleted in early November, and on November 8 East-man called Smith and told him that he was going tobegin removing what would be a total of 6,000 boxesfrom Respondent's regular storage in about 2 weeks fromthat date. This would reduce the 35,000 boxes remainingin regular storage to 29,000 and, Smith felt, would fore-close the return of the laid off employees. Smith had inmind that they would be called again when there waswork. He was mindful, too, of the pending election, soon November 9 he called Attorney Beale and asked himif he could lay off the "girls" permanently because hehad left them with the feeling that they were comingback and he wanted to let them know that there wouldbe no more work that year. Beale advised Smith first toget a letter from Eastman on the withdrawal of the 6,000boxes, then told Smith he would think about the matterover the weekend and contact him the first of the fol-lowing week.On November 12 Beale and Smith talked again andBeale advised Smith to send a letter to each of the laid-off employees advising them that they would not be re-called. Smith did this and on November 13 mailed outthe letters.The complaint in this case does not allege that the Oc-tober 24 layoff was a violation of law, but it does allegethat the conversion of this layoff from temporary to per-manent is a violation. Certainly the union activity ofHanning, Keene, and Kelly McAllister was establishedby their presence at the representation case conference inBoston on October 29. It is reasonable to infer that Re-spondent was also aware of Howard's attendance atunion meetings and her support for the Union. From myown experience I am aware that vote counting before aLabor Board election is an integral, if risky, concomitantof management strategy in such affairs. From this I find,and I do not think there is any question on this, that theletters would not have been sent to the employees onNovember 13 if it were not for the pendency of the peti-tion in Case 1-RC-16604.But the letter is merely a circumstance. The real ques-tion is the status of these six individuals. That status canbe determined by a review of Respondent's past prac-tices, bearing in mind that both the union election andThaine Eastman's withdrawal of regular storage appleswere novel and unique circumstances. In this regard Ihave examined Respondent's payrolls for the period from1976 to 1980. These records show considerable variationsin the size of the crew.24Generally there is a larger staffat the beginning of the season when, as Smith testified,there is an effort to pack as much as possible of the fall-pack. Then there is a drop in the size of the work forcefor a few weeks in October and early November, pickingup again from mid-November to early January, thentrailing off slightly for the controlled atmosphere season.The figures from 1976-77, with a total of 105,799 boxeshandled, shows a crew of 15 or 16 from September 1225to October 17, then 12 to 13 down to the week endingNovember 21 when it picked up to 17 or 18 through Jan-uary 9, when it dropped to 16, then 15 in the next weekand down to an average of 12 or 13 for the rest of theyear. In 1977-78, with a bumper crop of 177,509 boxeshandled by Respondent, the figures are larger but thepattern is similar. The crew sizes began with an averageof 20, going down hardly at all in mid-October and in-creasing to 30 and even up to 34 in the period November13 to January 1, then again dropping to an average of 23or 24 from then until the end of the packing season onJune 4, 1979. In 1978-79, with a substantially smallercrop, 121,531 boxes, the pattern is somewhat different.The year opened with a crew of 22 to 24 up until Octo-ber 15, then tapered off to 10 to 12 through December24, then increased to 13 or 14 for the next 3, althoughthe 3 weeks provided less than 5 days of work. Then inthe week ending January 21, the crew increased to 17 to19 and remained the same until the end of the season.26This difference can be explained by the fact that eventhough the total crop was smaller, the quantity placed incontrolled atmosphere was kept fairly constant, probablybecause of the premium prices which can be charged forout-of-season fruit, and thus the quantities packed in fall-pack, and particularly in regular storage, were substan-tially reduced.The 1979-80 season shows a similar pattern down tothe week ending October 28, with a crew of 21 to 23,but then it dropped to 16, then to 14 or 15, and remainedat that level down to the week just prior to the opening4 As previously noted. I have counted all members of the crew, notjust packers, because there is no separation on the payrolls themselvesThese dates are the end of each payroll week cited.'I There was a total of 20 short weeks during this season.512 MAINE APPLE GROWERSof this hearing. A review of Respondent's productionstatistics for the period from the opening of the fall-packseason on September 10 shows high production up untilOctober 12, and from that point on, while there is somevariation in the figures, the figures remain fairly constantwith a range of about 450 to 800 boxes per day packed.There is no variation from this during the holiday seasonand the figures run fairly consistent right down to theend of the year. The payrolls also do not show any addi-tional employees hired from the time the night shift wasterminated until the time of this hearing.From all of this I find that there was a pattern of em-ployment which resulted in more employees being hiredat the beginning of the season, then a drop, then, duringthe holiday season, an increase, with a fall to a fairlyconstant level of employment from mid-January to theend of the season. This is consistent with Smith's testi-mony about his estimates for possible re-employment ofthe laid-off employees. The withdrawal of the Eastmanapples changed all that, and the payroll and productionfigures show that there was a real change in circum-stances.27At this point I think it is clear, and I find, that the sixlaid-off employees would not have been called back inthe 1979-80 season. The question of their status in thesecircumstances would depend on Respondent's practicewith respect to such employees. I have previously re-viewed Ivan Smith's seniority system, and found thatunder that system employees who were not working atthe end of one season were not called for work at thebeginning of the next season. Further, employees whocalled Smith seeking work were hired in the order theycalled and were treated as new employees even thoughsome of them, like Kathy Hanning, may have had yearsof experience with Respondent. Thus the six employeeslaid off on October 24 might have been considered intemporary layoff status until November 8, when itbecame apparent to Smith that he would not have suffi-cient work for them in the regular storage part of theseason. There is no question that they would not haveworked during the packing of the controlled atmospherecrop. From that point, the laid-off employees had no rea-sonable expectation of recall during the 1979-80 season.Nor did they have any expectation under Smith's prac-tice of recall for the 1980-81 season, and if they didwork during that season they would do so as new em-ployees in the order they called Smith during thesummer.I do not believe that the November 13 letters to thelaid-off employees, although admittedly those letterswere written at least partially in response to the presenceof the Union, can operate to change the status of the em-ployees from permanent to temporary layoff. In the ab-sence of any indication of hostility or animus toward theUnion, or the union activities of the employees here, Icannot find that the composition and distribution of theNovember 13 letter constitutes a violation of law.21 The final figures on withdrawals from regular storage totaled 9.270boxes. The production figures show that there had not previouly beenany withdrawals from regular storage.IV. REPORT ON CHALLENGED BALLOTSThe record shows that the tally of ballots in Case I-RC-16604 resulted in seven votes for the Union (Peti-tioner), eight votes against the Petitioner, and seven chal-lenged ballots. In his Report on Objections and Chal-lenged Ballots dated December 19, 1979, the RegionalDirector for Region I referred the resolution of thesechallenged ballots to me along with the issues in Case I-CA- 16832.The ballots of Kathryn Hanning, Wanda Keene, GailHoward, Kelly McAllister, Julie Jack, and Susan Klee-burger were challenged by the Employer on the groundsthat they were no longer employed by the Employer onthe day of the election, November 19, 1979. Since I havealready found, in connection with the allegation in thecomplaint, that the status of these employees was unlaw-fully changed, that these employees were in fact perma-nently laid off with no reasonable expectation of recall, Irecommend that the challenges to their ballots be sus-tained. Sierra Lingerie Company, 191 NLRB 844 (1971).The ballot of Ronald Thompson was challenged bythe Union on the ground that he was a casual employee.During the hearing the Union withdrew this challenge.However, it appears that this single vote cannot affectthe results of the election. Therefore I recommend thatthe ballot not be opened and counted.V. REPORT ON OBJECTIONSOn November 27, 1979, the Union filed several objec-tions to conduct affecting the results of the election.Two of these objections were withdrawn with the ap-proval of the Regional Director and three were referredto me for resolution. These are:I. On or about November 14 the Employer dis-charged four employees in response to their unionactivity.3. On November 16 the Employer promised em-ployees that their grievance would be resolved ifthey abandoned their union activities.5. By these and other actions during the courseof Union campaign the Employer has interferedwith the employees' rights as guaranteed by Section7 of the National Labor Relations Act.With regard to Objection 1, I have found that six em-ployees were advised on November 13 that they wouldnot be recalled, but that this was merely a memorializa-tion of a decision previously made as the result ofchanged and unique circumstances, and in accordancewith the Company's previous practice. The layoff was alegitimate business decision in response to the proposedwithdrawal of Thaine Eastman's apples, and thus cannotbe interpreted either as a discharge, as alleged here, or adevice to disenfranchise employees. Thus I do not findthat this action tended to interfere with the free choiceof employees.513 DECISIONS OF NATIONAL LABOR RELATIONS BOARDConsidering the remarks of Boothby and Cooper atthe November 16 meeting, as encompassed in Objections3 and 5, I can find no interference with the election pro-cess. As I have found Boothby's remarks to be as he re-membered them in his affidavit which was introduced asevidence and in his testimony, I find that he specificallydenied that he could respond to the employees' griev-ances, but that in line with a board of directors' decisionmade long before the grievance letter of September 27,or the advent of the Union on October 4, the purchase ofan electric forklift had been authorized. Boothby wenton to say that none of the other things in the letterseemed impossible for them to work out between them,and that he saw no reason for the intervention of theUnion. This last is at best ambiguous and does not alterBoothby's prior statement that the directors could notanswer the letter because that could be construed aspromising benefits in order to "affect the campaign."Cooper's remarks likewise contain nothing whichwould require me to recommend that the election be setaside. He merely voiced his own opinion, based on thepractice at his own place of business, that January is abetter time than September for growers28to discusswages.In these circumstances, therefore, I do not find thatthe November 16 discussions interfered with the resultsof the election. Uarco, Incorporated, 216 NLRB 1 (1974).I therefore recommend to the Board that these objec-tions be overruled and the results certified by the Board.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(5) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has not engaged in any violations ofSection 8(a)(1) and (3) of the Act.[Recommended Order for dismissal omitted from pub-lication.]2' Bearing in mind that Respondent's directors are all growers them-selves.514